Citation Nr: 1134706	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-11 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses provided by Lake Granbury Medical Center in Granbury, Texas, on April 17, 2005.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Dallas, Texas, which denied the benefits sought on appeal.
The Board notes that the Veteran indicated that that she wanted to have a video conference hearing before the Board.  See the April 2006 travel board information letter and November 2006 confirmation questionnaire.  The Veteran was scheduled for a video conference hearing on August 29, 2011.  However, the record reflects that she failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for payment or reimbursement for private medical expenses provided by Lake Granbury Medical Center on April 17, 2005.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that reimbursement or payment of the cost of unauthorized private medical expenses associated with her treatment at Lake Granbury Medical Center on April 17, 2005, is warranted.  In a July 2005 personal statement, she explains that she went to the emergency room at Lake Granbury because her face had swollen and a painful knot arose underneath the skin in the same area.  She was transported to Lake Granbury and received a shot along with oral medication.  Thereafter, the Veteran stated that she was referred to a physician at the Paluxy Emergency Clinic and intended to seek treatment there, but was referred to Glen Rose Medical Center.  At Glen Rose, the Veteran indicated that she was diagnosed with an "extrem[e]ly" rare staph infection, which was treated by medication administered intravenously.  The Veteran asserts that a reimbursement of medical expenses is warranted.  

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 28 U.S.C.A. § 1725 (West 2002).  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

According to the May 2005 decision and the March 2006 Statement of the Case (SOC), the VAMC denied the Veteran's claim, finding that VA facilities were available to treat her condition.  However, upon review of the Veteran's combined health records folder, the associated medical records replied upon in making its decision are not of record.  The Board finds that the records must be incorporated into the claims file before adjudication on the merits as they are pertinent to the claim on appeal.  

Additionally, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the information and evidence necessary to substantiate their claims, as well as to assist claimants in making reasonable efforts to identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  

It is not clear whether VA's duty to notify is applicable to claims such as this one.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

The Board finds that further development of the record is necessary to comply with such duties.  Upon review of the Veteran's medical folder, it does not appear that the Veteran was issued a VCAA letter that informed her of the evidence and information necessary to substantiate her claim for reimbursement of unauthorized medical expenses.  Although the VAMC sent a VCAA letter in January 2007 informing her of VA's general duty to notify and assist, such letter does not include any information pertinent to the Veteran's claim.  Upon remand, the Veteran should be issued a VCAA-compliant notice, including the revised criteria for reimbursement of unauthorized medical expenses.  

Finally, it appears that there may be additional outstanding treatment records relating to the Veteran's claim.  As reported in a July 2005 statement, the Veteran stated that she was also treated at Paluxy Emergency Clinic and Glen Rose Medical Center for the same condition; however, there are no records reflecting the Veteran's medical treatment at such facilities.  Those records must be incorporated into the claims file before adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-compliant notice that informs her of the information and evidence that is necessary to substantiate her claim under 38 U.S.C.A. §§ 1725 and 1728, to include the amendments effective October 10, 2008.  

2.  Obtain the Veteran's complete VA claims folder, to specifically include all medical and administrative records.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Obtain the Veteran's clinical or hospital records from the Lake Granbury Medical Center in Granbury, Texas; Glen Rose Medical Center in Glen Rose, Texas and Paluxy Emergency Clinic regarding treatment rendered in April 2005.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


